Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED MAY 4, 2009 TO THE CLASS S PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. Risk/Return Summary Money Market Fund The United States Department of the Treasurys Temporary Guarantee Program for Money Market Funds (the Program) has been extended until September 19, 2009, but will not be extended past that date. The Principal Funds, Inc. Board of Directors approved the Funds participation through the Programs extended date. The Funds application is pending with the United States Department of the Treasury.
